     Case: 1:20-cv-00927-TSB Doc #: 1 Filed: 11/13/20 Page: 1 of 9 PAGEID #: 1




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

SAMUEL THACKER            :   Case No. 1:20CV00927
5691 Midforest Lane       :
Cincinnati, OH 45233      :   Judge
                          :
            Plaintiff,    :
                          :
vs.                       :
                          :
SHEAKLEY HR, LLC          :
One Sheakley Way          :
Cincinnati, OH 45246      :
                          :
            Defendant.    :
_______________________________________________________

               COMPLAINT AND JURY DEMAND
_______________________________________________________

       Plaintiff Samuel Thacker, for his Complaint against Defendant Sheakley HR, LLC,

states as follows:

                               I. Preliminary Statement

1.     This is a civil rights action arising out of Plaintiff Samuel Thacker’s employment

with Sheakley HR, LLC. Mr. Thacker alleges that he was unlawfully terminated because

of his disability and in retaliation for complaining of disability discrimination.

2.     Mr. Thacker’s claims arise under the Americans with Disabilities Act, the Family

and Medical Leave Act, and the Ohio Civil Rights Act.

3.     Mr. Thacker seeks relief for the aforementioned acts and/or omissions in the form

of compensatory damages for both his economic and non-economic injuries. He also

seeks liquidated and/or punitive damages, equitable relief in the form of reinstatement

or front pay, and his reasonable attorney fees and costs in prosecuting this matter.



                                              1
     Case: 1:20-cv-00927-TSB Doc #: 1 Filed: 11/13/20 Page: 2 of 9 PAGEID #: 2




                          II. JURISDICTION AND VENUE

4.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 to secure

protections and redress deprivations of rights conferred by the ADA and FMLA. This

Court may assume supplemental jurisdiction over Mr. Thacker’s state law claims

pursuant to 28 U.S.C. § 1367 because those claims derive from the same nucleus of

operative facts as his federal claims.

5.     Venue with this Court is appropriate because all or part of the claim for relief arose

in the Southern District of Ohio.

                                         III. PARTIES

6.     Plaintiff Samuel Thacker is a United States citizen and a resident of Hamilton

County, Ohio. Mr. Thacker was employed as a Risk Management and Safety Consultant

at Sheakley HR, LLC’s Cincinnati location and is disabled as that term is defined by the

ADA and Ohio Civil Rights Act.

7.     Defendant Sheakley HR, LLC (“Sheakley”) is a domestic limited liability company

located in Cincinnati, Ohio. Sheakley is an “employer” as that term is defined in the

Americans with Disabilities Act and the Ohio Civil Rights Act.

                          IV. ADMINISTRATIVE HISTORY

8.     On December 10, 2019, Mr. Thacker filed an administrative charge of

discrimination against Sheakley with the Equal Employment Opportunities Commission

(Charge No. 473-2019-01860). He alleged that he was discriminated against because of

his disability and retaliated against for raising complaints of disability discrimination.

The EEOC issued a Notice of Right to sue on August 17, 2020.

9.     Mr. Thacker has brought suit within 90 days of receiving the Notice of Right to Sue

on his charge of discrimination.

                                              2
      Case: 1:20-cv-00927-TSB Doc #: 1 Filed: 11/13/20 Page: 3 of 9 PAGEID #: 3




                           V. STATEMENT OF THE CASE

10.    Sheakley hired Mr. Thacker in December 2016 as a Risk Management and Safety

Consultant.

11.    As a Risk Management and Safety Consultant, Mr. Thacker was responsible for

traveling to various businesses in Ohio to give presentations and demonstrations on

various state and federal regulations regarding safety in the workplace, as well as

performing worksite inspections.

12.    Mr. Thacker suffers from anxiety, depression, and synovial cysts on his spine.

13.    Anxiety and depression are physical impairments that substantially limit the

normal operation of Mr. Thacker’s neurological system.             The impairment also

substantially limits the major life activities of thinking, breathing, and communicating.

14.    Synovial cysts are a physical impairment that substantially limit the normal

operation of Mr. Thacker’s musculoskeletal system.

15.    In or about November 2018, Mr. Thacker requested FMLA leave on an intermittent

basis because of his anxiety and depression. Sheakley approved Mr. Thacker’s request for

FMLA leave.

16.    After exercising his right to FMLA leave, Brian Cox, Mr. Thacker’s supervisor,

wrote Mr. Thacker up for drafting personal emails outside of work hours from his work

email address. At that time, Mr. Thacker learned that Mr. Cox had started monitoring

Mr. Thacker’s email address after he had been approved for FMLA leave.

17.    In addition to monitoring Mr. Thacker’s email address, Mr. Cox regularly made

negative comments regarding Mr. Thacker’s use of leave.

18.    In or about July 18, 2019, Sheakley scheduled Mr. Thacker to meet with a client in

northern Ohio.

                                            3
      Case: 1:20-cv-00927-TSB Doc #: 1 Filed: 11/13/20 Page: 4 of 9 PAGEID #: 4




19.    Because the client was located more than 100 miles from Sheakley headquarters,

the company granted Mr. Thacker the use of a rental car.

20.    Sheakley uses a rental car facility that is approximately one-half mile away from its

headquarters. When Sheakley uses the rental car service, the rental car company drops

the cars off in Sheakley’s parking lot and leaves the keys at Sheakley’s front desk. Sheakley

employees normally return rental cars to the rental car facility, and an employee of the

rental car company then drives the Sheakley employee back to company headquarters.

21.    On the day of the presentation, Mr. Thacker drove his car from his home to

Sheakley. He then retrieved the keys to his rental car from Sheakley’s front desk and

drove the rental car to the client in northern Ohio.

22.    When Mr. Thacker returned from northern Ohio, the rental car facility and

Sheakley were both closed.

23.    Accordingly, Mr. Thacker could either drop the car off at the rental car facility,

place the keys in the drop box, and walk back to his car at Sheakley, or return it in the

morning. Mr. Thacker was unaware of any Sheakley policy or procedure governing this

situation.

24.    Mr. Thacker’s synovial cysts affect his ability to walk even short distances. Because

of this, he was unable to walk the one-half mile from the rental car facility to Sheakley.

As a result, Mr. Thacker drove the rental car back to his home and returned it to Sheakley

the following morning.

25.    Mr. Thacker took FMLA leave on July 19, 2019.

26.    On July 20, 2019, Mr. Cox issued Mr. Thacker a final written warning for not

properly returning the rental car.



                                             4
      Case: 1:20-cv-00927-TSB Doc #: 1 Filed: 11/13/20 Page: 5 of 9 PAGEID #: 5




27.    Mr. Thacker explained to Mr. Cox that, because of his synovial cysts, he could not

return the rental car to the rental car facility and walk back to Sheakley to get his vehicle.

He then offered to pay any additional charge for the rental car. Mr. Cox refused and

upheld the final written warning.

28.    Mr. Thacker complained to Lenny Liston, President of Sheakley, that Mr. Cox was

singling him out because of his disabilities and for his use of FMLA leave. Mr. Liston

denied that he was being singled out because of his disabilities and use of FMLA leave.

29.    On August 28, 2019, Sheakley scheduled Mr. Thacker to present a ladder safety

and safe lifting course to a client.

30.    A few days prior to the presentation, Mr. Thacker contacted the client to ensure

that it had wireless internet and a projection screen. The client confirmed that both items

would be available for Mr. Thacker’s use.

31.    When Mr. Thacker arrived for the presentation, the client told him it did not have

wireless internet. Because of this, Mr. Thacker could not access his presentation on his

laptop. Thankfully, Mr. Thacker had hard copies of an older presentation to give to the

client’s employees.

32.    Following the presentation, the client gave Mr. Thacker a poor review.

33.    Sheakley terminated Mr. Thacker on September 19, 2019 for “conduct and

performance issues.”        Sheakley’s justifications were merely pretext for illegal

discrimination on the basis of Mr. Thacker’s disability and for taking FMLA leave.

34.    The acts and/or omissions of Sheakley were taken intentionally, maliciously, and

purposefully, with a conscious disregard for Mr. Thacker’s rights under federal and state

civil rights laws.



                                              5
      Case: 1:20-cv-00927-TSB Doc #: 1 Filed: 11/13/20 Page: 6 of 9 PAGEID #: 6




35.    As a direct and proximate result of Defendant’s actions, Mr. Thacker has suffered

and will continue to suffer damages from lost income and benefits, emotional distress,

and damage to his professional reputation.

                         VI. STATEMENT OF THE CLAIMS

                         Count 1: Disability Discrimination
                  (42 U.S.C. § 12101 and Ohio Rev. Code § 4112.02)

36.    Plaintiff incorporates paragraphs 1 through 35 as if fully rewritten herein.

37.    Mr. Thacker suffers from several disabilities.

38.    Mr. Thacker is qualified to perform the essential functions of his position with a

reasonable accommodation.

39.    Sheakley terminated Mr. Thacker because of his disabilities.

40.    As a result of Sheakley’s illegal actions, Mr. Thacker has suffered damages

including lost wages and emotional distress.

41.    Sheakley acted with malice and a conscious disregard for Mr. Thacker’s federally

protected rights.

                                 Count 2: Retaliation
                  (42 U.S.C. § 12101 and Ohio Rev. Code § 4112.02)

42.    Plaintiff incorporates paragraphs 1 through 41 as if fully rewritten herein.

43.    Mr. Thacker engaged in protected activity when he complained of disability

discrimination.

44.    Sheakley knew of Mr. Thacker’s protected activity.

45.    Sheakley terminated Mr. Thacker.

46.    There is a causal relationship between the protected activity and adverse action.

47.    As a result of Sheakley’s illegal actions, Mr. Thacker has suffered damages

including lost wages and emotional distress.

                                             6
      Case: 1:20-cv-00927-TSB Doc #: 1 Filed: 11/13/20 Page: 7 of 9 PAGEID #: 7




48.    Sheakley acted with malice and a conscious disregard for Mr. Thacker’s federally

protected rights.

                                 Count 3: Retaliation
                                  (29 U.S.C. § 2601)

49.    Plaintiff incorporates paragraphs 1 through 48 as if fully rewritten herein.

50.    Mr. Thacker was entitled to FMLA leave.

51.    Mr. Thacker opposed illegal discrimination against him when he complained that

Mr. Cox was singling him out because of his disability.

52.    Sheakley was aware of Mr. Thacker’s protected activity.

53.    Sheakley terminated Mr. Thacker’s employment in retaliation for opposing

Sheakley’s illegal discrimination.

54.    There is a causal connection between Mr. Thacker’s FMLA leave and his

termination.

55.    As a result of Sheakley’s actions, Mr. Thacker suffered damages, including lost

wages and other economic harm.

56.    Sheakley acted in bad faith.

                                Count 4: Interference
                                 (29 U.S.C. § 2601)

57.    Plaintiff incorporates paragraphs 1 through 56 as if fully rewritten herein.

58.    Mr. Thacker was entitled to FMLA leave.

59.    Sheakley interfered with Mr. Thacker’s use of FMLA leave by terminating him.

Sheakley used Mr. Thacker’s FMLA leave as a negative factor in the decision to terminate

his employment.

60.    As a result of Sheakley’s actions, Mr. Thacker suffered damages, including lost

wages and other economic harm.

                                             7
     Case: 1:20-cv-00927-TSB Doc #: 1 Filed: 11/13/20 Page: 8 of 9 PAGEID #: 8




                                PRAYER FOR RELIEF

       Wherefore, Mr. Thacker demands judgment against Sheakley HR, LLC as follows:

1.     An award of compensatory damages for all economic damages suffered by Mr.

Thacker in an amount to be determined at trial, plus interest;

2.     An award of liquidated damages in an amount equal to his economic damages and

interest;

3.     An award of compensatory damages for all non-economic damages suffered by Mr.

Thacker in an amount to be determined at trial;

4.     For an order reinstating Mr. Thacker to his previous position at Sheakley, inclusive

of all pay increases and benefits to which he would have been entitled had he not been

terminated, or in the alternative, an award of front pay;

5.     For an award of punitive damages in an amount to be determined at trial;

6.     For an award of Mr. Thacker’s reasonable attorney fees and costs;

7.     For an award of any other relief in law or equity to which Mr. Thacker is entitled

under the premises.

                                                  Respectfully submitted,
                                                  MEZIBOV BUTLER
                                                  /s/ Brian J. Butler___________
                                                  Brian J. Butler (OH No. 0082675)
                                                  Daniel J. Treadaway (OH No. 0098000)
                                                  615 Elsinore Place, Suite 105
                                                  Cincinnati, OH 45202
                                                  Phone: 513.621.8800
                                                  Fax: 513.621.8833
                                                  bbutler@mezibov.com
                                                  dtreadaway@mezibov.com

                                                  Attorneys for Plaintiff Samuel Thacker




                                            8
     Case: 1:20-cv-00927-TSB Doc #: 1 Filed: 11/13/20 Page: 9 of 9 PAGEID #: 9




                                  JURY DEMAND

      Plaintiff Samuel Thacker demands a jury trial to resolve all issues of fact related

to his Complaint.


                                                /s/ Brian J. Butler___________
                                                Brian J. Butler (OH No. 0082675)




                                            9
